Case: 15-10123    Date Filed: 10/30/2015   Page: 1 of 26


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 15-10123
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 5:13-cv-01596-CLS



PHYLLENE W.,
individually and as mother and next friend of M.W., a minor,

                                                                Plaintiff - Appellant,

versus

HUNTSVILLE CITY BOARD OF EDUCATION,

                                                               Defendant - Appellee.

                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                         ________________________

                               (October 30, 2015)

Before TJOFLAT, WILSON and ROSENBAUM, Circuit Judges.

PER CURIAM:
                Case: 15-10123       Date Filed: 10/30/2015       Page: 2 of 26


      Appellant Phyllene W., the mother of a student who received special-

education services from Appellee Huntsville City Board of Education (the

“Board”), appeals the district court’s final judgment in favor of the Board, denying

her claims under the Individuals with Disabilities Education Act (“IDEA”), 20

U.S.C. § 1400, et seq. After a thorough review of the briefs and the record, we

reverse the judgment of the district court.

                                               I.

      The IDEA was enacted, in part, “to ensure that all children with disabilities

have available to them . . . a free appropriate public education that emphasizes

special education and related services designed to meet their unique needs and

prepare them for further education, employment and independent living.”           20

U.S.C. §1400(d). Under the IDEA, state and local educational agencies may

receive federal assistance if they have in place policies and procedures designed to

ensure that they provide a free appropriate public education (“FAPE”) 1 to students


      1
          The IDEA defines FAPE as special education and services that

               (A) have been provided at public expense, under public
               supervision and direction, and without charge,

               (B) meet the standards of the state education agency,

               (C) include an appropriate preschool, elementary, or secondary
               school education in the state involved, and

               (D) are provided in conformity with the individualized education
               program required by the Act.


                                                2
               Case: 15-10123   Date Filed: 10/30/2015   Page: 3 of 26


with disabilities. CP v. Leon Cty. Sch. Bd. Florida, 483 F.3d 1151, 1152 (11th Cir.

2007); 20 U.S.C. § 1412. Satisfying the IDEA’s duty to provide a FAPE requires

the state or local educational agency to offer “‘personalized instruction with

sufficient support services to permit the child to benefit educationally from that

instruction.’” CP, 483 F.3d at 1152 (quoting Bd. of Educ. of Hendrick Cent. Sch.

Dist. v. Rowley, 458 U.S. 176, 203, 102 S. Ct. 3034, 3049 (1982)).

       Among other things, the IDEA requires schools and parents together to

develop an individualized education program (“IEP”) that addresses the child’s

unique needs. See RL v. Miami-Dade Cty. Sch. Bd., 757 F.3d 1173, 1177 (11th

Cir. 2014). An IEP, in turn, is a

              written statement that describes the child's academic
              performance and how the child's disability affects her
              education, states measurable educational goals and
              special needs of the child, establishes how the child's
              progress will be measured and reported, and states the
              services available, based on peer-reviewed research, to
              enable the child to attain the goals, advance
              educationally, and participate with disabled and
              nondisabled children.

K.A. ex rel. F.A. v. Fulton Cty. Sch. Dist., 741 F.3d 1195, 1201 (11th Cir. 2013)

(citing 20 U.S.C. § 1414(d)(1)(A)(i)). The IEP is meant to be the “culmination of a

collaborative process between parents, teachers, and school administrators,



20 U.S.C. § 1401(9).


                                         3
              Case: 15-10123    Date Filed: 10/30/2015    Page: 4 of 26


outlining the student’s disability and his educational needs, with the goal of

providing the student with a [FAPE].” RL, 757 F.3d at 1177. (citations omitted).

      While the IEP should be “reasonably calculated to enable a child to receive

educational benefits,” RL, 757 F.3d at 1177 (citations omitted), the IDEA does not

require an IEP to maximize the potential of each child with a disability comparable

to the opportunity provided to children without a disability. Rowley, 458 U.S. at

200, 192 S. Ct at 3048. Nor does the IDEA require an IEP to meet “any particular

substantive educational standard.” Id. Instead, the student with a disability must

receive “personalized instruction with sufficient support services to permit the

child to benefit educationally.” Id. The IDEA requires that the IEP team reviews

the IEP at least annually to determine whether the goals of the child are being met.

20 U.S.C. § 1414(d)(4)(A).

      If the child’s parents are dissatisfied with the IEP and believe that it does not

comply with the IDEA’s requirements, they may file a complaint with the state

administrative agency. RL, 757 F.3d at 1177. During this process, the parents

receive a due-process hearing before an Administrative Law Judge or Hearing

Officer to resolve the dispute. Id.; 20 U.S.C. § 1415(f)(1)(A). If either party

disagrees with the outcome of the due-process hearing, that party may appeal the

decision by filing suit in state court or in the United States District Court. RL, 757
F.3d at 1178 (citing 20 U.S.C. § 1415(i)(2)(A)).


                                          4
                 Case: 15-10123       Date Filed: 10/30/2015        Page: 5 of 26


       We use a two-part test to analyze whether a defendant has provided a

qualifying FAPE in cases arising under the IDEA: “(1) whether the state actor has

complied with the procedures set forth in the IDEA, and (2) whether the IEP

developed pursuant to the IDEA is reasonably calculated to enable the child to

receive educational benefit.” Sch. Bd. of Collier Cty., Florida v. K.C., 285 F.3d
977, 982 (11th Cir. 2002) (citing Rowley, 458 U.S. at 206-07, 102 S. Ct. at 3051).

With respect to the first prong, a procedurally defective IEP does not automatically

result in a violation of the IDEA. G.J. v. Muscogee Cty. Sch. Dist., 668 F.3d 1258,

1270 (11th Cir. 2012). Rather, in order to determine whether a procedurally

defective IEP has deprived a student of a FAPE, the court must also consider the

impact of the defect, which is encompassed in the second prong. Id. (citation

omitted). 2

       The standard encompassed in the second prong—that of “some educational

benefit”—has become known as the Rowley “basic floor of opportunity” standard.



       2
           A procedurally defective IEP violates that IDEA when it:

                (I) impeded the child's right to a free appropriate public education;
                (II) significantly impeded the parents' opportunity to participate in
                the decisionmaking process regarding the provision of a free
                appropriate public education to the parents' child; or
                (III) caused a deprivation of educational benefits.

T.P. ex rel T.P. v. Bryan Cty. Sch. Dist., 792 F.3d 1284, 1293 (11th Cir. 2015) (citing 20 U.S.C.
§ 1415(f)(3)(E)(ii)).


                                                 5
              Case: 15-10123     Date Filed: 10/30/2015   Page: 6 of 26


CP, 483 F.3d at 1153. The IDEA does not require that the educational services

offered maximize the child’s potential. Todd D. v. Andrews, 933 F.2d 1576, 1580

(11th Cir. 1991) (citing Rowley, 458 U.S. at 199, 102 S. Ct. at 3048). Rather, the

IDEA guarantees the child only education which confers some benefit. Id. “If the

educational benefits are adequate based on surrounding and supporting facts,

[IDEA] requirements have been satisfied.” JSK By and Through JK v. Hendry Cty.

Sch. Bd., 941 F.2d 1563, 1573 (11th Cir. 1991). Adequacy is determined on a

case-by-case basis in light of the child’s individual needs. Id.

                                          II.

      M.W. was born on March 6, 1997.            Appellant Phyllene W. is M.W.’s

mother. When M.W. was twenty-one months old, she underwent the first of many

surgeries to place tympanostomy tubes in her ears. At that time, audiometric

testing revealed that M.W. had mild hearing loss. Before starting kindergarten,

M.W. had two additional surgeries to replace the tubes in her ears, and by the time

M.W. was sixteen years old, she had undergone seven surgeries to place or replace

the tubes in her ears. Over the course of these years, audiometric testing revealed

that M.W. had fluctuating hearing loss ranging from slight to moderately severe.

      M.W. began kindergarten in the Huntsville City School District during the

2002-2003 school year.      From the time that she began attending school, and

continuing until her mother withdrew her from public school in tenth grade, M.W.


                                          6
              Case: 15-10123   Date Filed: 10/30/2015   Page: 7 of 26


encountered significant difficulties in the areas of reading and math. She also

experienced problems with her ability to organize her schoolwork and succeed on

standardized tests.

      Due to M.W.’s difficulties, M.W.’s mother hired a private tutor, who worked

to increase M.W.’s reading and math skills after school. The tutor first met with

M.W. twice a week for an hour after school. But, beginning when M.W. was in

second grade, she received tutoring services daily for an hour after school. Ms. W.

provided this tutoring at her own expense from the time M.W. was in second grade

and continuing until at least when M.W. withdrew from public school in her tenth-

grade year. Despite daily tutoring, over the years, M.W. was unable to meet

Alabama’s content standards in the required areas for math and reading.

      The Board determined that M.W. qualified for services under the IDEA

towards the end of her second-grade year. Based on her observations of M.W.’s

difficulties in the classroom, M.W.’s second-grade teacher recommended that

M.W. undergo an evaluation to determine whether she had a learning disability.

At this point, M.W. had already been diagnosed with Attention Deficit

Hyperactivity Disorder (“ADHD”). The Board conducted an evaluation of M.W.

in March 2005 that included measuring her intelligence, behavior, and abilities in

math and reading. The Board conducted a Stanford Binet I.Q. test and a DAB-3

Diagnostic Achievement Battery. The I.Q. test revealed that M.W.’s range of


                                        7
              Case: 15-10123    Date Filed: 10/30/2015   Page: 8 of 26


intelligence was average, but the achievement test showed that M.W. was

functioning below her grade level.     At the same time, the Board tested M.W.’s

vision and hearing, both of which fell within normal limits. Because a discrepancy

existed between M.W.’s I.Q. score of 91 and her score on the achievement test,

though, M.W. was labeled as having a Specific Learning Disability, which

qualified her for special-education services.

      Following the evaluation, in April 2005, the Board convened a meeting with

Ms. W. to develop an IEP for M.W.’s third-grade year. The IEP indicated that

M.W. was performing at a first-grade level in reading and math and included the

following goals: raising her math and reading levels to the second-grade level by

the end of the school year.      In order to accomplish these goals, the Board

implemented a plan for M.W. to receive small-group instruction for thirty minutes

a day in the school’s resource room.

      During the summer before third grade, Ms. W. brought M.W. to a private

school, where she received assistance in reading and math. At Ms. W.’s expense,

the private school also assessed M.W. and determined that she exhibited the

characteristics of dyslexia. The private school recommended that M.W. receive

“direct dyslexia intervention” and “multi-sensory language instruction,” and it

suggested that M.W. may need additional time taking tests. Ms. W. provided the

Board with these results during an IEP meeting in August of 2005. Although Ms.


                                          8
             Case: 15-10123     Date Filed: 10/30/2015   Page: 9 of 26


W. suggested two computer programs to address M.W.’s dyslexia, the Board did

not offer to provide such instruction. The Board did agree, however, to provide

M.W. with additional time to take tests and complete writing assignments, and it

agreed that M.W.’s teacher would not penalize her for spelling and grammar

mistakes. Later that year, the IEP team agreed to allow M.W. to take tests in the

resource room where there were fewer distractions.

      For the next few years, M.W. received similar special-education services but

continued to have difficulty in math and reading—working below grade level. At

the end of M.W.’s fifth-grade year, Ms. W. met with the IEP team and informed

those in attendance that M.W. suffered from hearing loss. Significantly, the IEP

for M.W.’s sixth-grade year reflects that when Ms. W. met with the IEP team, she

told them that M.W. had a “history of having tubes in her ears and her hearing in

her left ear is worse than it was two years ago.” Notes from the IEP also reflect the

conversation and add the following: “parents are going to pursue treatment.”

      But the record does not contain any evidence that demonstrates that the

Board followed up with Ms. W. regarding the outcome of any treatment. Nor did

the Board schedule an evaluation of M.W.’s hearing following the receipt of this

information. The IEP again developed goals in the areas of reading and math, with

M.W. working in the resource classroom with a special-education teacher twice a

week for an hour on both subjects. M.W. was also to be given preferential seating


                                         9
             Case: 15-10123     Date Filed: 10/30/2015    Page: 10 of 26


in her regular classroom to reduce distractions. But, the IEP did not address the

fact that M.W. might have a hearing impairment, which would qualify her for

separate services under the IDEA.

      M.W.’s triennial reevaluation was due at the same time that her sixth-grade

IEP was developed. The IEP team, however, recommended that M.W. not be

reevaluated at the time because they suggested that she might “test out” of special-

education services. Ms. W. accepted the Board’s recommendation, and M.W. was

promoted to sixth grade still eligible for special-education services.

      Over her the next few years, M.W. continued to receive private tutoring and

special-education services relating to her Special Learning Disability, but the

Board did not test her hearing, despite the fact that she underwent additional

surgeries to replace the tympanostomy tubes in her ears. M.W. was also promoted

from grade to grade despite failing to meet the content standards on the Alabama

Reading and Math Test (“ARMT”) in the sixth and seventh grades. Similarly, an

eighth-grade assessment test revealed that M.W. was not proficient in all areas of

reading and was not proficient in most areas of math. Despite these scores, M.W.

was promoted to ninth grade. M.W. continued to meet with a tutor daily for math

and reading, and she attended a learning-strategies class during school hours to

address her deficiencies in these academic areas.




                                          10
             Case: 15-10123    Date Filed: 10/30/2015   Page: 11 of 26


      In order to develop M.W.’s IEP for tenth grade, Ms. W. completed a parent

survey and met with the IEP team in April 2012. In the parent survey, Ms. W.

stated that she believed that M.W. needed the most help with math, note taking,

and organization. Ms. W. also expressed additional concerns regarding the scores

that M.W. had recently received on the ninth-grade achievement test, as well as her

general inability to take standardized tests. The results of the achievement test

revealed that despite the fact that she was entering the tenth grade, M.W. was

reading at a 3.6-grade reading level, and her math abilities were at a 2.6-grade

level. M.W. was also having substantial issues with hearing loss. Significantly,

the IEP survey reveals that Ms. W. told that IEP team that M.W. was being fitted

for a hearing aid.

      M.W.’s tenth-grade IEP memorialized her mother’s concerns, M.W.’s

results on the ninth-grade achievement test, and the fact that M.W. continued to

struggle with organization despite the implementation of various strategies. It also

noted that M.W. had been diagnosed with dyslexia and “will be fitted for a hearing

aid.” As in prior years, however, the IEP provided goals in only the areas of

reading, math, and transition. With respect to transition, the IEP noted that M.W.

lacked the ability to demonstrate personal management and communication skills.

The goal selected with respect to transition was, by the end of the school year,

M.W. would be able to distinguish between effective and ineffective


                                        11
            Case: 15-10123    Date Filed: 10/30/2015   Page: 12 of 26


communication skills with 80% accuracy.        M.W.’s special-education teacher

explained that the transition goal was meant to improve M.W.’s ability to

communicate her ideas, feelings, and needs to adults because she was a shy student

who didn’t talk much.

      Despite the fact that the IEP team was informed that M.W. was going to be

fitted for a hearing aid and her special-education teacher found it necessary to

develop a goal with respect to M.W.’s communication skills, it did not explore the

need to evaluate M.W.’s hearing loss or whether that hearing loss had an effect on

her academic progress.

      A few months following the development of the IEP, Ms. W. made the

decision to remove M.W. from public school and place her in a private school for

tenth grade. On July 24, 2012, Ms. W. filed a request for a due-process hearing

because she believed that the Board had failed to properly evaluate M.W. and

provide her with adequate services.

      Following removal from public school, on August 29, 2012, Ms. W. brought

her daughter to a speech language pathologist, Laura Promer, to conduct an

independent evaluation of M.W. The results of Promer’s assessment were that

M.W. evidenced “profoundly impaired language skills with poor receptive and

expressive abilities.” Although M.W.’s reading skills were found to be adequate,

her written expression was below average.      Due to this discrepancy, Promer


                                       12
             Case: 15-10123    Date Filed: 10/30/2015   Page: 13 of 26


recommended further assessment in the area of auditory processing. Promer also

recommended that M.W. receive language intervention three-to-five times weekly

for one-hour sessions from a speech pathologist with the goal of improving M.W.’s

receptive and expressive language skills.

        Based upon Promer’s recommendation, Ms. W. took M.W. for an auditory-

processing evaluation, which was conducted by audiologist Julibeth Jones on

March 1, 2013. Jones found that M.W. demonstrated the presence of longstanding,

fluctuating conductive hearing loss and M.W. had moderate to severe difficulty

understanding speech in the presence of competing background noise. According

to Jones, M.W.’s hearing loss was permanent, and her hearing was so poor that she

spent the vast amount of her energy in school just trying to hear what was being

said.

        Among other things, Jones recommended that M.W. receive language

intervention from a speech therapist three-to-five times weekly for one-hour

sessions.   In Jones’s view, M.W. qualified for special-education and related

services under the category “hearing impaired.” Further, Jones opined that M.W.

“may benefit from use of a personal FM system during all academic instruction.

FM systems are a group of tools or ‘assistive listening devices’ that are widely

used by children and adults with hearing loss.” Next, Jones believed that a strong

probability existed that “complex interactions exist between [M.W.’s] hearing loss,


                                        13
               Case: 15-10123      Date Filed: 10/30/2015       Page: 14 of 26


listening difficulties, ADHD, dyslexia, and language deficit that contribute to the

academic challenges [M.W.] has encountered.”3 Finally, Jones testified that if a

parent had told her that a child was being fitted for a hearing aid, it would be an

immediate “red flag” that the child requires further assessment by the school.

       Beginning on March 4, 2013, a Hearing Officer heard testimony relating to

Ms. W.’s due-process complaint. The hearing lasted seven days. Following the

lengthy hearing, the Hearing Officer found in favor of the Board and against Ms.

W. In doing so, the Hearing Officer concluded that Ms. W. had not met her burden

to show that the Board had violated the IDEA by failing to properly evaluate M.W.
                                      4
or to provide her with a FAPE.            Ms. W. appealed the decision of the Hearing

Officer by filing a complaint in the District Court for the Northern District of

Alabama. After reviewing the record and holding a hearing, the district court

entered an order affirming the decision of the Hearing Officer. Ms. W. then filed

her notice of appeal.

                                             III.

       The question of whether an educational program provided an adequate

education under the IDEA is a mixed question of law and fact. Draper v. Atlanta

       3
          In a follow-up report, Jones recognized that M.W. had been seen by an ENT physician,
who completed a procedure to remove cerumen from M.W.’s right ear and replace the T-tube in
her left ear. The physician recommended that M.W. be fitted for a hearing aid for her right ear.
In light of this information, Jones updated her report to include this recommendation.
       4
         The Hearing Officer, however, memorialized the fact that the Board agreed to pay for
the independent evaluations conducted by Promer and Jones.
                                              14
             Case: 15-10123    Date Filed: 10/30/2015   Page: 15 of 26


Indep. Sch. Sys., 518 F.3d 1275, 1284 (11th Cir. 2008) (citation omitted). We

review de novo questions of law, such as the interpretation of a federal statute. Id.

We review specific findings of fact for clear error. Id. Here, where the district

court’s findings are based on a cold administrative record, “we stand in the same

shoes as the district court in reviewing the administrative record and may,

therefore, accept the conclusions of the ALJ and district court that are supported by

the record and reject those that are not.” R.L. v. Miami-Dade Cty. Sch. Bd., 757
F.3d 1173, 1181 (11th Cir. 2014) (citation omitted).

                                        IV.

      We begin by noting that the IDEA creates a presumption in favor of the

education placement established by a child’s IEP, and the party attacking its terms

bears the burden of showing why the educational setting established by the IEP is

not appropriate. Devine v. Indian River Cty. Sch. Bd., 249 F.3d 1289, 1291-92

(11th Cir. 2001) (citation and brackets omitted).

      Here, Ms. W. contends that the Board failed to comply with the procedural

requirements of the IDEA because it did not “timely and comprehensively”

evaluate her daughter, particularly with respect to her hearing and language

capabilities. She also asserts that the Board failed to provide special-education

programs sufficient to enable M.W. to make reasonable progress, so it denied

M.W. a free appropriate public education.


                                         15
             Case: 15-10123    Date Filed: 10/30/2015   Page: 16 of 26


      According to Ms. W., a proper evaluation would have uncovered the cause

of M.W.’s skill deficits so that that Board could have better identified how to meet

her needs. Ms. W. also avers that, in affirming the Hearing Officer’s decision, the

district court improperly placed the burden on her to request an evaluation of her

daughter’s hearing. Because both the Hearing Officer did not recognize that the

Board, itself, had a duty to evaluate when conditions so warrant—even absent a

parent’s request—we find that the Hearing Officer erred in this case.

      The IDEA requires the Board to conduct a “full and individual initial

evaluation” of M.W. to determine whether she was disabled and qualified for

special-education services. 20 U.S.C. § 1414(a)(1)(A)-(C). Ms. W. does not

appear to assert that the Board failed to conduct an initial evaluation of M.W., nor

could she in light of the fact that the Board conducted a comprehensive initial

eligibility evaluation in 2005, which assessed M.W.’s I.Q., achievement, behavior,

hearing, and vision.

      The IDEA, however, also requires reevaluations to be performed “if the

local educational agency determines that the educational or related services needs,

including improved academic achievement and functional performance, of the

child warrant a reevaluation; or . . . if the child's parents or teacher requests a

reevaluation.” 20 U.S.C. § 1414(a)(2)(A) (emphasis added). Reevaluations shall

occur “not more frequently than once a year, unless the parent and the local


                                        16
             Case: 15-10123    Date Filed: 10/30/2015   Page: 17 of 26


educational agency agree otherwise; and . . . at least once every 3 years, unless the

parent and the local educational agency agree that a reevaluation is unnecessary.”

20 U.S.C. § 1414(a)(2).

      Although M.W.’s triennial evaluation was due in April 2008, Ms. W.

concedes that she agreed to forego reevaluation at the time due to the IEP team’s

concerns that M.W. might “test out” of special-education services. But Ms. W. is

correct that her acquiescence to forego reevaluation in 2008 does not excuse the

Board from conducting any future reevaluation of M.W. or an evaluation for a

disability separate from M.W.’s learning disability.

      The salient question here is whether the Board was on notice that the

circumstances warranted a reevaluation. Ms. W. contends that it was because the

Board knew that M.W. had hearing loss and that she was being fitted for a hearing

aid. According to Ms. W., this information should have alerted the Board of the

need to evaluate M.W. for hearing and language impairments. We agree.

      Aside from the requirements with respect to reevaluations, the IDEA

provides that “[e]ach local educational agency shall ensure that . . . the child is

assessed in all areas of suspected disability.” 20 U.S.C. § 1414(b)(3)(B) (emphasis

added). This provision places upon school districts “a continuing obligation . . . to

identify and evaluate all students who are reasonably suspected of having a

disability under the statutes.” P.P. ex rel. Michael P. v. W. Chester Area Sch.


                                         17
            Case: 15-10123    Date Filed: 10/30/2015   Page: 18 of 26


Dist., 585 F.3d 727, 738 (3d Cir. 2009). A hearing impairment constitutes a

disability under the IDEA. See 20 U.S.C. §1401(3)(A)(i). And the recognition of

such an impairment potentially qualifies the student for special education and

related services under the IDEA.

      On this record, at least twice, Ms. W. informed the IEP team that M.W.

suffered from hearing loss. This information should have alerted the Board that an

evaluation of M.W.’s hearing was necessary. Beginning with the later information,

Ms. W. clearly provided notice to the Board of M.W.’s substantial hearing loss

when meeting with the IEP team to develop her daughter’s tenth-grade IEP in

April 2012. Significantly, Ms. W. informed the team that M.W. “will be fitted for

a hearing aid.” At the same time, Ms. W. voiced her concern about M.W.’s results

on the ninth-grade STAR test, which showed that she was reading at a third-grade

level and performing in math at a second-grade level. M.W. also continued to

struggle with organization despite the implementation of various strategies. The

IEP developed for M.W.’s tenth-grade year specifically memorialized that M.W.

“will be fitted for a hearing aid” and noted that M.W. lacked the ability to

demonstrate personal management and communication skills.

      In addition to this notice, at the end of M.W.’s fifth-grade year, her mother

told the IEP team that M.W. had a “history of having tubes in her ears and her

hearing in her left ear is worse than it was two years ago.” Notes from the IEP


                                        18
             Case: 15-10123    Date Filed: 10/30/2015   Page: 19 of 26


meeting add that M.W.’s “parents are going to pursue treatment.” We recognize

that, perhaps, a statement that a student’s hearing is “worse” than it was two years

ago may not, in and of itself, prompt a school board to suspect a hearing

impairment. But here, the statement was coupled with information that the hearing

loss was significant enough to require treatment. The fact that the Board knew that

Ms. W. was actively seeking treatment for M.W.’s hearing loss supports a finding

that the Board should have at least “suspected” that a hearing impairment might be

present. Cf. Draper, 518 F.3d 1275, 1281 (11th Cir. 2008) (student who wrote

letters and numbers backwards put school on notice that an evaluation for dyslexia

should have been performed); N.B. v. Hellgate Elem. Sch. Dist., 541 F.3d 1202,

(9th Cir. 2008) (once becoming aware of doctor’s suspected diagnosis of autism,

school was on notice that student likely suffered from a form of autism and an

evaluation was required).

      The Hearing Officer seems to suggest that the information provided to the

Board in 2008 regarding M.W.’s hearing loss should not be considered because it

is outside the applicable statute of limitations. If this is what was meant by the

Hearing Officer, we disagree. Statutes of limitations operate to bar claims that

mature outside the applicable limitations period—here, the period more remote




                                        19
              Case: 15-10123      Date Filed: 10/30/2015      Page: 20 of 26


than the two years prior to Ms. W.’s filing her claim in July 2012.5 But, evidence

that is relevant to establish claims maturing within this limitations period is

admissible. See e.g., Draper, 518 F.3d at 1287-88; Cf. Burton v. City of Belle

Glade, 178 F.3d 1175, 1189 n.11 (11th Cir. 1999) (district court’s suggestion in §

1983 case that evidence outside the limitations period would not be considered was

erroneous); Williams v. City of Dothan, Ala., 745 F.2d 1406 (11th Cir. 1984)

(district court erred in limiting discovery to events occurring years before

commencement of limitations period, where evidence was relevant to

discriminatory intent during the limitations period).

       Here, the 2008 comment—that M.W. had a “history of having tubes in her

ears and her hearing in her left ear is worse than it was two years ago”—is

evidence that further supports the 2012 evidence that the Board was on notice of

the need to reevaluate M.W. While M.W.’s hearing in 2008 may not have been

bad enough for Ms. W. to realize that her daughter needed a hearing-assistive

device at that time, the comment nonetheless put M.W.’s hearing on the Board’s

radar screen, and in view of subsequent communication and other difficulties that

M.W. was experiencing in school, certainly provided support for M.W.’s claims

that later accrued within the limitations period. Because the 2008 conversation

regarding M.W.’s hearing loss constitutes relevant evidence, it should have been

       5
         20 U.S.C. § 1415(f)(3)(c) provides a two-year statute of limitations with respect to
claims brought under the IDEA.
                                             20
               Case: 15-10123   Date Filed: 10/30/2015   Page: 21 of 26


considered by the Hearing Officer. The Hearing Officer’s apparent refusal to

consider this evidence was error.

      We find that both of these pieces of evidence—particularly when viewed

against M.W.’s myriad of other problems in school—put the Board on notice that

M.W. suffered from a hearing disability that warranted further investigation. Nor

do we find the Hearing Officer’s reason for reaching the opposite conclusion that

Ms. W. “must have been aware of the problems, yet there does not appear to be

any evidence that [Ms. W.] ever expressed a need or desire for further evaluation. .

.”—justifies the Hearing Officer’s decision to overlook the Board’s shortcoming in

this regard. While it is certainly true that Ms. W. did not request an evaluation of

her daughter’s hearing, the fact that she did not do so did not absolve the Board of

its independent responsibility to evaluate a student suspected of a disability,

regardless of whether the parent seeks an evaluation.             See 20 U.S.C. §

1414(b)(3)(B). Even where a parent is aware of a suspected disability, the Board is

required to act. Cf. Hellgate, 541 F.3d at 1209 (school did not fulfill obligations of

IDEA by simply referring parents to facility for testing because such action does

not ensure that student is assessed); see also Union Sch. Dist. v. Smith, 15 F.3d
1519, 1523 (9th Cir. 1994) (holding that a parent’s failure to obtain evaluation did

not excuse the school district’s obligation under the IDEA to secure the

evaluation).


                                         21
             Case: 15-10123     Date Filed: 10/30/2015    Page: 22 of 26


      Indeed, the Board had a separate and independent responsibility to propose

an evaluation when faced with evidence of M.W.’s hearing loss and subpar

academic performance. See M.C. on Behalf of J.C. v. Cent. Reg'l Sch. Dist., 81
F.3d 389, 397 (3d Cir. 1996) (“[A] child's entitlement to special education should

not depend upon the vigilance of the parents. . . . Rather, it is the responsibility of

the child's teachers, therapists, and administrators—and of the multi-disciplinary

team that annually evaluates the student's progress—to ascertain the child's

educational needs, respond to deficiencies, and place him or her accordingly.”).

By the time the Board first became aware of M.W.’s hearing loss, she was already

being treated for SLD and she continued to struggle academically.

      While it is true that the Hearing Officer noted that M.W.’s special-education

teacher testified that he had no information to create a suspicion that M.W. had a

hearing disability that necessitated special education services and that Board

witnesses testified that they had “no information to create a suspicion that [M.W.]

had a hearing disability that necessitated special education and related services, nor

did the IEP team have any indication that a hearing evaluation was needed,” the

objective record flatly contradicts the Board’s witnesses. Ms. W. told the IEP team

that her daughter was being “fitted for a hearing aid.” For this reason, the Board’s

contention that it did not have “any indication that a hearing evaluation was




                                          22
                Case: 15-10123      Date Filed: 10/30/2015      Page: 23 of 26


needed” was objectively wrong, especially when coupled with the knowledge that

M.W. lacked adequate abilities to demonstrate communication skills.

      We also disagree with the Board’s contention that it lacked sufficient time to

conduct an evaluation of M.W. because her mother withdrew her from school

before her tenth-grade year. The IEP team and Ms. W. met on April 12, 2012, to

develop M.W.’s tenth-grade IEP, but Ms. W. did not withdraw M.W. from school

until after the IEP team prepared M.W.’s tenth-grade IEP and M.W. completed her

ninth-grade year—some two months later. Accordingly, the Board had at least two

months before M.W. left the school to conduct or, at a minimum, schedule a

hearing evaluation. Moreover, at the time that the Board developed M.W.’s tenth-

grade IEP, the Board had no idea that Ms. W. would later withdraw her daughter

from school.

      And even if the Board believed that it lacked time during the ninth-grade

school year to provide for such evaluation, it could have memorialized its future

intent to do so in the April 2012 IEP. 6 The IEP was intended to develop goals and

strategies for the upcoming school year. The fact that the IEP, as finalized, does

not mention any further provision of evaluation or services with respect to M.W.’s

hearing demonstrates that the Board had no intention of evaluating M.W.’s

hearing. We also emphasize that the Board’s duties with respect to M.W. did not


      6
          We also note that the School Board’s duties do not subside over the summer months.
                                               23
               Case: 15-10123      Date Filed: 10/30/2015      Page: 24 of 26


end when her mother enrolled her in private school. See 34 C.F.R. § 300.132; 71

Fed. Reg. 46593.

       Ultimately, we find that that the Board was aware that M.W. had undergone

seven ear surgeries, had hearing that was worsening in her left ear to the point that

treatment was necessary, and was later being fitted for a hearing aid. M.W.’s

special-education teacher himself also recognized that M.W. lacked appropriate

communication skills. Under these circumstances, the Board should have at least

“suspected” that M.W. had a hearing impairment. 7 It was, therefore under a duty

to assess this area of suspected disability pursuant to 20 U.S.C. § 1414(b)(3)(B).

Under 20 U.S.C. § 1414(a)(2)(A), conditions warranted reevaluation of M.W. by

the Board. Indeed, notification that M.W. was being fitted for a hearing aid, alone,

should have raised a red flag that an evaluation was necessary to determine

whether M.W. suffered from a hearing impairment necessitating further services.

Here, however, the Board failed to evaluate M.W.’s hearing, and it does not appear

that the Board even bothered to follow up on any hearing tests performed by

M.W.’s own doctors. The Board appears to have simply ignored M.W.’s hearing-

loss issues.




       7
         The Board’s expert witness also testified that the obligation to conduct an evaluation
under the IDEA arises upon a student’s being suspected of having a disability and in need of
special-education services.
                                              24
             Case: 15-10123     Date Filed: 10/30/2015   Page: 25 of 26


      We conclude that the Board violated the procedural requirements of the

IDEA by failing to evaluate M.W. when faced with evidence that she suffered from

a suspected hearing impairment. See e.g., Draper, 518 F.3d at 1281. As a result of

its failure to obtain necessary medical information regarding M.W.’s hearing, the

Board further failed to provide her with a FAPE. The lack of medical information

rendered the accomplishment of the IDEA’s goals impossible because no

meaningful IEP was developed, and the IEPs put into place lacked necessary

elements with respect to the services that M.W. should have been provided. In

short, the Board’s failure to evaluate M.W. with respect to her hearing loss

deprived M.W. of the opportunity to benefit educationally from an appropriate

IEP. See Hellgate Elem. Sch. Dist., 541 F.3d at 1208 (failure to meet obligations to

evaluate student in all areas of suspected disability was a procedural error that

denied student a FAPE; without evaluation that student had autism, it was not

possible for IEP team to develop a meaningful plan); see also Amanda J. v. Clark

Cty. Sch. Dist., 267 F.3d 877, 892 (9th Cir. 2001) (“An IEP which addresses the

unique needs of the child cannot be developed if those people who are most

familiar with the child’s needs are not involved or fully informed.”).

                                         V.

      For the reasons discussed above, we reverse the judgment of the district

court in favor of the Board and against Phyllene W. This matter is remanded to the


                                         25
             Case: 15-10123     Date Filed: 10/30/2015    Page: 26 of 26


district court for entry of judgment in favor of Appellant. We leave it to the district

court to determine the precise relief to be given to Appellant.

      REVERSED and REMANDED.




                                          26